Citation Nr: 0701925	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-06 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Decision Review Officer (DRO) 
decision issued in July 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In connection with this appeal, the veteran and his spouse 
testified at a hearing before a DRO at the RO in June 2005; a 
transcript of the hearing is associated with the claims file.  
The Board notes that, in April 2005,  the veteran elected 
such DRO hearing in lieu of his requested Board hearing.  
Therefore, his request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran is in receipt of noncompensable disability 
evaluations for right ear nerve deafness; anal fissure, post-
operative, with hemorrhoidal injection; and scar lymph node 
biopsy, right side of the neck; effective June 14, 1968.

3.  Effective July 19, 2002, the veteran received a 10 
percent evaluation for service-connected tinnitus with mild 
vertigo.

4.  The evidence of record fails to demonstrate that the 
veteran's multiple noncompensable service-connected 
disabilities clearly interfered with his normal employability 
at any time between December 3, 1975, and July 19, 2002.


CONCLUSION OF LAW

Prior to July 19, 2002, the criteria for a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities are not met.  38 C.F.R. § 3.324 (1976), (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in April 
2004, prior to the initial unfavorable AOJ decision issued in 
July 2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the April 2004 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  While such letter 
specifically informed the veteran only of the criteria 
necessary to establish entitlement to individual 
unemployability, namely that he is unable to work due to his 
service-connected disabilities; the Board finds that he was 
otherwise informed of the evidence necessary to establish 
entitlement to a 10 percent evaluation based on multiple 
noncompensable disabilities.  In this regard, the Board notes 
that at a November 2003 DRO hearing, when the veteran and his 
representative initially raised this issue, the DRO informed 
him that a 10 percent evaluation may be assignable where the 
effect of the multiple noncompensable evaluations resulted in 
problems with his employment.  Moreover, as evidenced by the 
arguments advanced in the March 2006 Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
has a clear understanding that the governing regulation, 
38 C.F.R. § 3.324, provides for a 10 percent evaluation where 
noncompensable disabilities clearly interfere with normal 
employability.  Therefore, while the veteran's representative 
contended that the April 2004 letter did not provide the 
veteran with definitive information concerning evidence he 
needed to submit to support his claim, the Board finds that 
the veteran has been adequately informed of such information.  
Pertinent to the fourth element, the April 2004 letter 
advised the veteran that, if he had any evidence in his 
possession that pertained to his claim to send it to VA.  
Additionally, an April 2006 letter advised the veteran of the 
evidence necessary to establish a disability rating as well 
as an effective date in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, prior rating decisions, 
VA treatment records, private treatment records, and VA 
examination reports were reviewed by both the RO and the 
Board in connection with adjudication of the veteran's claim.  
He has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claim.  Moreover, numerous VA examination reports 
addressing the veteran's service-connected disabilities and 
the impact of such on his employability are of record.  Based 
on these facts, the Board concludes that the medical evidence 
of record is sufficient to adjudicate the veteran's claim 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

At his June 2005 DRO hearing and in documents of record, the 
veteran contends that his service-connected right ear nerve 
deafness, anal fissure, and scar of the neck negatively 
impacted his employability from the time he was discharged 
from service in June 1968 to the present.  Specifically, he 
alleges that his difficulty hearing, hemorrhoidal bleeding, 
and painful scar made working in the automotive business, 
first as an auto repair technician and then as an owner, 
difficult.  Therefore, the veteran claims that he is entitled 
to a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities. 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1976), 
(2002).  Such regulation was made effective on December 3, 
1975.

The provisions of 38 C.F.R. § 3.324 is predicated on the 
existence solely of noncompensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

By way of background, the Board notes that a November 1968 
rating decision granted service connection for nerve 
deafness, evaluated as noncompensably disabling, effective 
June 14, 1968.  In a December 1969 rating decision, service 
connection was granted for anal fissure, operated with 
history of hemorrhoidal injection, and scar, right side of 
neck from lymph node biopsy, both evaluated as noncompensably 
disabling, effective June 14, 1968.  Effective July 19, 2002, 
the veteran received a 10 percent evaluation for service-
connected tinnitus with mild vertigo.  Therefore, as of July 
19, 2002, the provisions of 38 C.F.R. § 3.324 were rendered 
moot.  See Butts, supra.  However, the Board has considered 
whether, prior to such date, the veteran met the criteria for 
a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities.

In June 1978, the veteran applied for vocational 
rehabilitation benefits.  In November 1983, he claimed 
entitlement to service connection for a stomach disorder.  
Also, in February 1990 and July 1990, the veteran submitted 
claims for right ear hearing loss and tinnitus, respectively.  
Adjudicative decisions issued in conjunction with such claims 
failed to consider whether the veteran was entitled to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities.  However, for the following reasons, 
the Board finds that the veteran is not entitled to a 10 
percent evaluation under 38 C.F.R. § 3.324 as his multiple 
noncompensable service-connected disabilities did not 
interfere with his normal employability at any time between 
the December 3, 1975, enactment of the regulation and July 
19, 2002.

VA treatment records as well as VA examination reports fail 
to demonstrate that the veteran's service-connected right ear 
nerve deafness, anal fissure, and scar clearly interfered 
with his normal employability prior to July 19, 2002.  
Specifically, at an October 1969 VA examination, it was noted 
that the veteran was working as a mechanic and while he 
reported missing three months of work, there was no objective 
indication that such service-connected disabilities 
interfered with his employability.  A March 2002 VA treatment 
record reflects that, after the veteran's military discharge, 
he attended the University of Minnesota for a year and a 
half.  He then began working, but after he hurt his back in 
1971, he was retrained in electronics.  Thereafter, he worked 
selling and repairing automotive electronic equipment and 
then he sold industrial supplies.  It was noted that the 
veteran went through a series of surgeries for his back and 
stomach in the mid-1980's.  He bought an auto repair shop in 
1989 where he worked until January 2002.  

While dated after the July 19, 2002, effective date of his 
compensable evaluation for tinnitus with mild vertigo, the 
Board notes that subsequent VA treatment records and VA 
examination reports fail to show that, prior to such date, 
his right ear nerve deafness, anal fissure, and scar clearly 
interfered with his normal employability.

At a January 2003 VA examination, it was noted that the 
veteran an auto repair shop for years, but had to stop 
working due to a back problem.  As such, he sold the business 
and, at the present time, was trying to work in sales.  At a 
May 2003 VA examination, conducted for the purpose of 
evaluating the veteran's claimed back disability, he reported 
that he had purchased an auto repair shop, but walking on the 
hard cement floor for hours was too much for his back.  
Therefore, he sold the shop and was currently doing office 
work in an auto repair shop, but he was having difficulty 
coping with his back discomfort.  A December 2003 VA 
treatment record reflects that the veteran was not currently 
working as a result of his back and vertigo disabilities.  A 
June 2004 VA general medical examination shows that the 
veteran last worked in October 2003 as a service writer.  He 
indicated that he stopped working because of long hours, back 
pain, feeling ill from Meniere's disease, and intolerance of 
noise conditions, which aggravated his Meniere's disease.  

Therefore, the Board finds that, prior to July 19, 2002, the 
veteran is not entitled to a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities.  In 
reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


